Citation Nr: 0610963	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  98-07 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for left knee 
chondromalacia with residuals of a patellectomy, and 
arthritis, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
instability, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for low back syndrome, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran performed over 20 years of active duty service 
when he retired in September 1972.

This matter comes before the Board of Veterans' Appeals from 
a January 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2003, the Board remanded the case to the RO for 
additional development.

In the INTRODUCTION of the August 2003 remand, it was noted 
that the veteran had filed a claim for a total disability 
rating due to individual unemployability.  The matter was 
referred to the RO for appropriate action.  Such action is 
not yet shown to have been accomplished.  The RO was also 
requested to seek clarification from the veteran as to 
whether he was raising a claim for an earlier effective date.  
This too, has not occurred.  As such, the RO is instructed to 
take any immediate action concerning the above-mentioned two 
matters.

It is also noted that the veteran, in June 2004, submitted a 
claim for service connection for bilateral broken wrists 
secondary to his service-connected bilateral knee disorders.  
Finally, the record reveals a claim of entitlement to service 
connection for a right knee disorder secondary to the service 
connected left knee disorder.  These matters are referred to 
the RO for appropriate action.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran essentially contends that the evaluations 
currently assigned to his service-connected left knee and low 
back disabilities do not accurately reflect the severity of 
those disabilities.  Notably, the veteran was last afforded a 
VA orthopedic examination in June 2003.  Given the veteran's 
allegations as to the worsening of his symptoms, and the fact 
that he was last afforded a VA examination in June 2003, a 
new VA examination is warranted.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).

The Board further observes that in June 2004, the veteran 
informed VA that "[a]ll treatment reports" can be obtained 
from the Evans Army Community Hospital located at Fort 
Carson, Colorado.  Review of the evidence of record reveals 
that the most recent medical records on file from this 
facility are dated in January 2003.  Efforts to obtain these 
records in August 2004 were unsuccessful.  In January 2005, 
it appears that the RO was notified that these treatment 
records may be obtained from the National Personnel Records 
Center.  It does not appear, however, that subsequent 
attempts to obtain these records were undertaken, and there 
is no memorandum of record discussing why further efforts to 
secure these government records would be futile.  As such, an 
additional attempt to obtain medical records associated with 
treatment afforded the veteran at the Fort Carson medical 
facility subsequent to January 2003 should be conducted.  

Finally, the veteran's low back disorder is, in part, rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The criteria 
for that disorder were amended effective September 23, 2002.  
Further, additional regulatory changes became effective 
September 26, 2003.  These changes may affect the way this 
disorder is evaluated.  Hence, further development is in 
order, to include a new examination.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
of extraschedular rating for cervical 
strain with degenerative joint disease 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1), as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should take the necessary 
steps to obtain all medical treatment 
records associated with treatment 
afforded the veteran since January 2003 
at the Evans Army Community Hospital 
located at Fort Carson, Colorado.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  After any additional evidence has 
been obtained, the RO should schedule the 
veteran for VA orthopedic and 
neurological examinations to determine 
the current severity of his service-
connected left knee and low back 
disabilities.   The claim files must be 
made available to the VA examiner, and 
the examiner should review the files 
prior to the examination.  All 
appropriate tests and studies, including 
neurological studies and range of motion 
studies reported in degrees, must be 
accomplished.  All findings should be 
made available to the physicians prior to 
the completion of their reports, and all 
clinical findings should be reported in 
detail.

a.  The orthopedic examiner should 
render specific findings as to 
whether, during the examination, 
there is objective evidence of pain 
on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected left knee disability.  If 
pain on motion is observed, the 
examiner should indicate the point 
at which pain begins.  

b.  In addition, after considering 
the veteran's documented medical 
history and assertions, each 
examining physician should indicate 
whether, and to what extent, the 
veteran experiences likely 
functional loss due to pain and/or 
any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent 
possible, the examiner should 
express any such additional 
functional loss in terms of 
additional degrees of limited 
motion.

c.  The orthopedic examiner should 
identify all impairments affecting 
the left knee.  With respect to the 
left knee, the examiner should 
specifically indicate whether there 
is recurrent subluxation or lateral 
instability of the knee, and, if so, 
whether such is best characterized 
as "slight," "moderate," or 
"severe."  The orthopedic examiner 
should also indicate whether, in the 
left knee, there is ankylosis, 
dislocation or removal of cartilage, 
impairment of the tibia or fibula, 
or genu recurvatum.

Concerning the veteran's low back 
syndrome, each examining physician 
must answer the following questions:

*	Is there unfavorable or 
favorable thoracolumbar 
ankylosis ?  If so, which 
and to what degree?

*	What is the exact 
measurement for forward 
flexion of the veteran's 
thoracolumbar spine?  Do the 
veteran's age, body habitus, 
neurologic disease, or other 
factors unrelated to disease 
or injury of the spine, in 
any way render the above 
provided range of motion 
value normal, even though it 
does not conform to the 
normal range of motion 
values set forth in Note (2) 
of 38 C.F.R. § 4.71a, 
effective from September 26, 
2003?  If so, a full 
supporting rationale for 
such a conclusion must be 
furnished.

*	What is the combined range 
of motion of the 
thoracolumbar spine (forward 
flexion, extension, lateral 
flexion, and lateral 
rotation), with normal being 
240 degrees?

*	Is there listing of the 
whole spine to the opposite 
side, a loss of lateral 
motion with osteoarthritic 
changes, abnormal thoracic 
mobility on forced motion, 
or thoracic muscle spasm on 
extreme forward bending?

*	Do either the veteran's 
lumbar spine or left knee 
exhibit weakened movement, 
excess fatigability, or 
incoordination?  If 
feasible, these 
determinations should be 
expressed in terms of 
additional lost range of 
motion or favorable or 
unfavorable ankylosis due to 
any excess fatigability, 
weakened movement or 
incoordination.  If the 
examiner is unable to make 
such a determination, it 
should be so indicated on 
the record.

*	During the prior twelve 
months has the veteran 
experienced incapacitating 
episodes (i.e., a period of 
acute signs and symptoms 
which require bed rest 
prescribed by a physician 
and treatment by a 
physician) involving his low 
back disorder having a total 
duration of at least six 
weeks, OR; more than four 
weeks but less than six 
weeks, OR; at least two 
weeks, but less than four 
weeks, OR; at least one week 
but less than two weeks?

*	Does the veteran suffer from 
sciatic nerve neuritis or 
neuralgia due to his service 
connected back disorder?  If 
so, to what degree?

3.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claims, under all appropriate 
statutory and regulatory provisions and 
legal theories, including the opinion of 
VA's General Counsel discussed above, 
giving consideration to separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261, and the above-mentioned 
regulatory changes which became effective 
in September 23, 2002 and September 26, 
2003.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
SSOC that includes all evidence added to 
the file since the December 2005 
supplemental statement of the case.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

